ORDER
PER CURIAM.
Juan Shepard (“Defendant”) appeals from the judgment of the trial court upon his convictions for two counts of forcible rape, Section 566.030, RSMo 1994.1 Defendant, argues the trial court plainly erred in: (1) sustaining the State’s-objection to Defendant asking Detective Richard Noble if a crime victim’s contacting police about a suspect’s potential location. should have been reported; and (2) admitting evidence that Defendant’s probation had been revoked and as a result he was incarcerated a year in a federal penitentiary. •
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not plainly err. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished .with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. All further statutory references are to RSMo 1994, unless otherwise indicated.